Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings

1.	The drawings are objected to because
	a.	Per claim 1, it is not clear what the fixing portion is.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Hori et al. first embodiment US2016/0343641 in view of Horiuchi et al. 	US2011/0188204 and Jones et al. US2017/0194878.

	Per claim 1 Hori et al. in a first embodiment teaches a power conversion apparatus (101, fig.12) comprising: an electric component (121 & 123) that is a part of a power 5conversion circuit ([0003] & [0005]); a housing (125) that stores the electric component (121 & 123) ([0005], fig.12), and a flow channel formation unit (110, see fig.12) that is a different member from the housing (125, see fig.12) and forms therein a refrigerant flow channel (see fig.12, “portion between 111 & 113”) configured to accommodate a refrigerant flow ([0006]), the flow channel formation 10unit including an 
	Hori et al. in a first embodiment does not explicitly teach the electric component being fixed to the housing; an elastically deformable spacer located between the flow channel formation unit and the housing; and a fixing portion that fixes the electric component and the housing to each other and is located on a plane different from the outer wall surface of the flow channel formation unit.  
	Horiuchi et al. however discloses an elastically deformable spacer (130) located between a flow channel formation unit (101) and a housing (110, see fig.4; [0041]-[0043]).  
	Jones et al. further discloses the electric component (140) being fixed to a housing (see fig.6A-8B); a fixing portion (141, see fig.1B, 6A-8B) that fixes the electric component (140) and the housing (130) to each other and is located on a plane different from the outer wall surface of the flow channel formation unit (see fig.8A-8B, top surface of 125 is outer wall surface”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a seal as taught by Horiuchi et al. in the power conversion apparatus of Hori et al. in a first embodiment, because it ensures a tightly sealed flow passage, thus ensuring that fluid does not leak out from the flow channel formation unit, and also obvious to have a fixing portion that fixes the electric component and the housing to each other as taught by Jones et al., because it 
	Per claim 2 Hori et al. in a first embodiment in view of Horiuchi et al. and Jones et al. teaches the power conversion apparatus according to claim 1, further comprising a heatsink ([0040], “heat dissipating grease”) interposed between the electric component (121 & 123) and the 20flow channel formation unit (110; [0040], “heat dissipating material coated between the metal plate 21c and the fin base 11”).  
	Per claim 3 Hori et al. in a first embodiment in view of Horiuchi et al. and Jones et al. teaches the power conversion apparatus according to claim 1, wherein the spacer (130) seals a space between the housing (110) and the flow channel formation unit (101; [0041]-[0043]).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Hori et al. in a first embodiment US2016/0343641 in view of Horiuchi et al. 	US2011/0188204 and Jones et al. US2017/0194878 as applied to claim 1 	above and further in view of Hori et al. second embodiment 	US2016/0343641.

	Per claim 4 Hori et al. in a first embodiment in view of Horiuchi et al. and Jones et al. teaches the power conversion apparatus according to claim 1, 
	Hori et al. in a first embodiment in view of Horiuchi et al. and Jones et al. does not explicitly teach wherein the electric component is a capacitor and includes a capacitor element and an electrode on the capacitor element, and a bus bar is connected to the electrode by a joint member.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a capacitor as an electric component as taught by Hori et al. in a second embodiment in the power conversion apparatus of Hori et al. in a first embodiment in view of Horiuchi et al. and Jones et al., because it enables a proper energy storage and flow, thus ensuring a well-functioning power conversion apparatus.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Hori et al. in a first embodiment US2016/0343641 in view of Horiuchi et al. 	US2011/0188204 and Jones et al. US2017/0194878 as applied to claim 1 	above and further in view of Hori et al. in a third embodiment 	US2016/0343641.

	Per claim 5 Hori et al. in a first embodiment in view of Horiuchi et al. and Jones et al. teaches the power conversion apparatus according to claim 1, 
	Hori et al. in a first embodiment in view of Horiuchi et al. and Jones et al. does not explicitly teach wherein the electric component is a current sensor and includes a sensor element and a substrate with the sensor element, and a bus bar is connected to the sensor element.
	Hori et al. in a third embodiment however discloses wherein the electric component is a current sensor and includes a sensor element and a substrate with the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a sensor as taught by Hori et al. in a third embodiment in the power conversion apparatus of Hori et al. in a first embodiment in view of Horiuchi et al. and Jones et al., because it enables the functionality of remotely checking on the status of the power conversion apparatus, such as the temperature or current of the power conversion apparatus. 

Response to Arguments

3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL A MATEY/Examiner, Art Unit 2835                                                                                                                                                                                                        

/STEPHEN S SUL/Primary Examiner, Art Unit 2835